DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    10855 CORAL SPRINGS, LLC,
                            Appellant,

                                    v.

                         WENDY CICATELLO,
                             Appellee.

                              No. 4D17-1404

                              [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Pinellas County; Barbara Anne McCarthy, Judge; L.T. Case No. CACE16-
844.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

  Robert Garven, Coral Springs, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.